PER CURIAM.
This is an appeal from a corrected sentence as a habitual offender. We reject appellant’s arguments that the habitual offender statute is unconstitutional. See Pittman v. State, 570 So.2d 1045 (Fla. 1st DCA 1990), and Roberts v. State, 559 So.2d 289 (Fla. 2d DCA), cause dismissed, 564 So.2d 488 (Fla.1990). We also disagree with appellant’s contention as to a lack of clarity in the correction and conclude that the corrected sentence eliminated the three-year minimum. Accordingly, we affirm.
LETTS, GLICKSTEIN and STONE, JJ., concur.